Exhibit 10.1

EXECUTION VERSION

FIFTH AMENDMENT TO

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

THIS FIFTH AMENDMENT TO THE AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
(this “Amendment”), is made as of October 27, 2020, by and among Oaktree
Strategic Income Corporation, as the collateral manager (together with its
permitted successors and assigns, the “Collateral Manager”), OCSI Senior Funding
II LLC, as the borrower (the “Borrower”), Citibank, N.A., as administrative
agent (the “Administrative Agent”) and Citibank, N.A., as the sole lender (the
“Lender”).

RECITALS

WHEREAS, the Collateral Manager, Oaktree Strategic Income Corporation, as the
seller, prior to the consummation of the OCSI Merger, (together with its
permitted successors and assigns, the “Seller”), the Borrower, the
Administrative Agent, the Lender and Wells Fargo Bank, National Association, as
Collateral Agent, are parties to that certain Amended and Restated Loan and
Security Agreement, dated as of January 31, 2018 (as the same has been
previously amended and may be amended, modified, waived, supplemented, restated
or replaced from time to time, the “Loan and Security Agreement”);

WHEREAS, pursuant to Section 13.1 of the Loan and Security Agreement, the
Collateral Manager and the Borrower desire to, and have requested that the
Administrative Agent agree to, amend certain provisions of the Loan and Security
Agreement as provided herein;

WHEREAS, subject to the terms and conditions of this Amendment, the
Administrative Agent and Lenders constituting at least the Required Lenders are
willing to agree to such amendments to the Loan and Security Agreement.

WHEREAS, Oaktree Strategic Income Corporation will merge with and into Oaktree
Specialty Lending Corporation and Oaktree Specialty Lending Corporation will be
the surviving entity.

NOW THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1.    Defined Terms. Capitalized terms used in this Amendment and not otherwise
defined herein shall have the meanings ascribed thereto in the Loan and Security
Agreement.

2.    Amendments. The Loan and Security Agreement shall be amended as follows
upon the satisfaction of each of the conditions set forth in Section 3 of this
Amendment:

(A)    The defined term “Collateral Manager” is hereby amended by deleting such
term in its entirety and replacing it with the following (underlined language
shows the changes for convenience of reference and language that is struck
through shall not be included in the amendment and restatement of the
definition):

OAKTREE STRATEGIC INCOME CORPORATION, a Delaware corporation, as Collateral
Manager (, prior to the consummation of the OCSI Merger, then OAKTREE SPECIALTY
LENDING CORPORATION, a Delaware corporation, as Collateral Manager, on and after
the consummation of the OCSI Merger, (together with its permitted successors and
assigns, the “Collateral Manager”)

 

1



--------------------------------------------------------------------------------

(B)    The defined term “Equityholder” is hereby amended by deleting such term
in its entirety and replacing it with the following (underlined language shows
the changes for convenience of reference and language that is struck through
shall not be included in the amendment and restatement of the definition):

“Equityholder”: Oaktree Strategic Income Corporation, a Delaware corporation.,
prior to the consummation of the OCSI Merger, then Oaktree Specialty Lending
Corporation, a Delaware corporation, as Collateral Manager, on and after the
consummation of the OCSI Merger, (together with its permitted successors and
assigns).

(C)    The defined term “Seller” is hereby amended by deleting such term in its
entirety and replacing it with the following (underlined language shows the
changes for convenience of reference and language that is struck through shall
not be included in the amendment and restatement of the definition):

OAKTREE STRATEGIC INCOME CORPORATION, a Delaware corporation, as seller (, prior
to the consummation of the OCSI Merger, then OAKTREE SPECIALTY LENDING
CORPORATION, a Delaware corporation, as seller, on and after the consummation of
the OCSI Merger, (together with its permitted successors and assigns, the
“Seller”)

(D)    The defined term “Change of Control” is hereby amended by deleting such
term in its entirety and replacing it with the following (underlined language
shows the changes for convenience of reference and language that is struck
through shall not be included in the amendment and restatement of the
definition):

“Change of Control”: (a) With respect to the Borrower, the occurrence of an
event by which the Equityholder ceases to own, of record, beneficially and
directly, 100% of the equity interests of the Borrower; and (b) with respect to
the Collateral Manager, (x) any “person” (as such terms are used in Sections
13(d) and 14(d) of the Exchange Act) or two or more persons in concert shall
have acquired “beneficial ownership” (as defined under Rule 13d-3 and 13d-5
under the Exchange Act, except that a person or two or more persons acting in
concert shall be deemed to have “beneficial ownership” of all securities that
such person or persons have the right to acquire, whether such right is
exercisable immediately or only after the passage of time, directly or
indirectly, of stock or other equity interests or any interest convertible into
any such interest in the Collateral Manager), directly or indirectly, of, or
shall have acquired by contract or otherwise, or shall have entered into a
contract or arrangement that, upon consummation, will result in its or their
acquisition of, or Control over the Collateral Manager or of 35% or more of the
voting power for the election of directors of the Collateral Manager, if any,
under ordinary circumstances, or (y) the dissolution, termination or liquidation
in whole or in part, transfer or other disposition, in each case, of all or
substantially all of the assets of, the Collateral Manager (except, in the case
of both (x) and (y) above, in connection with effectuation and consummation of
the OCSI Merger, or any merger or consolidation that does not violate
Section 5.4(a)).

(E)    Section 1.1 is hereby amended by adding the following defined term in the
appropriate alphabetical order:

“OCSI Merger” means the merger of Oaktree Strategic Income Corporation with and
into Oaktree Specialty Lending Corporation as the surviving company, on the
terms and conditions set forth in that certain merger agreement governing such
transaction.

 

2



--------------------------------------------------------------------------------

(F)    Section 5.4(a) is hereby amended by deleting such term in its entirety
and replacing it with the following (underlined language shows the changes for
convenience of reference and language that is struck through shall not be
included in the amendment and restatement of the definition):

Mergers, Acquisition, Sales, etc. The Other than in connection with and pursuant
to the OCSI Merger, the Collateral Manager will not be a party to any merger or
consolidation, or purchase or otherwise acquire any of the assets or any stock
of any class of, or any partnership or joint venture interest in, any other
Person, or sell, transfer, convey or lease any of its assets, in each case where
such action would have a Material Adverse Effect or sell or assign with or
without recourse any Collateral or any interest therein (other than as permitted
pursuant to this Agreement).

(G)    Section 13.5 is hereby amended by deleting such term in its entirety and
replacing it with the following (underlined language shows the changes for
convenience of reference and language that is struck through shall not be
included in the amendment and restatement of the definition):

This Agreement shall be binding upon and inure to the benefit of the Borrower,
the Collateral Manager, the Administrative Agent, the Collateral Agent, the
Secured Parties and their respective successors and permitted assigns. Each
Collateral Manager Indemnified Party and each Indemnified Party shall be an
express third-party beneficiary of this Agreement to the extent set forth
herein. Oaktree Strategic Income Corporation (or, Oaktree Specialty Lending
Corporation, after the consummation of the OCSI Merger), in its individual
capacity, shall be an express third-party beneficiary of Section 9.2(c).
Notwithstanding anything to the contrary herein, the Collateral Manager may not
assign any of its rights or obligations hereunder by virtue of any change of
control considered an “assignment” within the meaning of Section 202(a)(1) of
the Advisers Act without the prior written consent of the Borrower.

(H)    Clause (i) of the definition of “Collateral Manager Event of Default” is
hereby amended by deleting such term in its entirety and replacing it with the
following (underlined language shows the changes for convenience of reference
and language that is struck through shall not be included in the amendment and
restatement of the definition):

Prior to the OCSI Merger, Oaktree Strategic Income Corporation shall cease to be
the Collateral Manager. After the OCSI Merger, Oaktree Specialty Lending
Corporation (or any affiliate thereof) shall cease to be the Collateral Manager.

3.    Conditions to Effectiveness.

(A)    The execution and delivery of this Amendment by each party hereto;

(B)    The Borrower has delivered legal opinions of Milbank LLP, dated as of the
date of the OCSI Merger, in a form reasonably acceptable to the Administrative
Agent;

(C)    The Administrative Agent’s receipt of a good standing certificate for
Oaktree Specialty Lending Corporation, after the consummation of the OCSI
Merger, issued by the applicable office body of its jurisdiction of organization
and a certified copy of the resolutions of the board of managers or directors
(or similar items) of Oaktree Specialty Lending Corporation approving this
Amendment and the transactions contemplated hereby, certified by its secretary
or other authorized officer;

(D)    Oaktree Specialty Lending Corporation shall have delivered to the
Administrative Agent a certificate as to whether the Oaktree Specialty Lending
Corporation is Solvent;

(E)    The execution and delivery of a certificate by Oaktree Specialty Lending
Corporation, in a form acceptable to the Administrative Agent, confirming in
every respect and acknowledging that it shall assume all of the liabilities and
obligations of Oaktree Strategic Income Corporation under all of the Transaction
Documents and shall perform and observe all of the terms of the Transaction
Documents as if originally named as the party therein; and

 

3



--------------------------------------------------------------------------------

(F)    The UCC-1 financing statement naming the Seller as debtor and the
Borrower as the secured party shall be amended and/or replaced to reflect
Oaktree Specialty Lending Corporation as Seller.

4.    Reaffirmation. Except to the extent expressly amended by this Amendment,
the terms and conditions of the Loan and Security Agreement and other
Transaction Documents shall remain in full force and effect. Each of the
Transaction Documents, including the Loan and Security Agreement, and any and
all other agreements, documents or instruments now or hereafter executed and/or
delivered pursuant to the terms hereof or pursuant to the terms of the Loan and
Security Agreement as amended hereby, are hereby amended so that any reference
in such Transaction Documents to the Loan and Security Agreement, whether direct
or indirect, shall mean a reference to the Loan and Security Agreement as
amended hereby. This Amendment shall constitute a Transaction Document under the
Loan and Security Agreement.

5.    Miscellaneous. This Amendment may be executed in counterparts, each of
which shall be and all of which, when taken together, shall constitute one
binding agreement. The Article and/or Section headings in this Amendment are
included herein for convenience of reference only and shall not constitute a
part of this Amendment for any other purpose. THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

6.    Successors and Assigns. This Amendment shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
assigns.

[SIGNATURE PAGE FOLLOWS]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their duly authorized representatives, all as of the day, month and
year first above written.

 

BORROWER OCSI SENIOR FUNDING II LLC By:   Oaktree Strategic Income Corporation:
Its:   Designated Manager By:   Oaktree Capital Management, L.P. Its:  
Investment Advisor By:   /s/ Matthew Stewart  

Name: Matthew Stewart

 

Title: Senior Vice President

By:   /s/ Mary Gallegly  

Name: Mary Gallegly

 

Title: Senior Vice President

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

[Signature page to Fifth Amendment]



--------------------------------------------------------------------------------

COLLATERAL MANAGER: OAKTREE STRATEGIC INCOME CORPORATION By:   Oaktree Fund
Advisors, LLC Its:   Investment Adviser By:   /s/ Matthew Stewart  

Name: Matthew Stewart

 

Title: Senior Vice President

By:   /s/ Mary Gallegly  

Name: Mary Gallegly

 

Title: Senior Vice President

 

[Signature page to Fifth Amendment]



--------------------------------------------------------------------------------

ACKNOWLEDGED: OAKTREE SPECIALTY LENDING CORPORATION By:   Oaktree Fund Advisors,
LLC Its:   Investment Adviser By:   /s/ Matthew Stewart  

Name: Matthew Stewart

 

Title: Senior Vice President

By:   /s/ Mary Gallegly  

Name: Mary Gallegly

 

Title: Senior Vice President

 

[Signature page to Fifth Amendment]



--------------------------------------------------------------------------------

THE ADMINISTRATIVE AGENT: CITIBANK, N.A. By:   /s/ Vincent Nocerino  

Name: Vincent Nocerino

 

Title: Vice President

LENDER: CITIBANK, N.A., By:   /s/ Vincent Nocerino  

Name: Vincent Nocerino

 

Title: Vice President

 

[Signature page to Fifth Amendment]